internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-101644-99 date date re parent acquiring target state a busine sec_1 busine sec_2 date date plr-101644-99 dear we respond to your date request for rulings as to the federal_income_tax consequences of a series of proposed transactions the facts submitted for consideration are substantially as set forth below acquiring is a state a corporation which is a holding_company acquiring’s outstanding_stock is widely held and publicly traded target is a state a corporation which is engaged in busine sec_1 target’s outstanding_stock is widely held and publicly traded parent is a state a corporation which is engaged in busine sec_2 parent’s stock is widely held and publicly traded for what are represented to be valid business reasons the following transaction has been proposed and in part consummated i ii acquiring incorporated a wholly-owned subsidiary interim under the laws of state a and shortly thereafter on date caused interim to merge with and into target in a statutory merger under state a law the acquisition merger in the acquisition merger the shareholders of target exchanged their target voting common_stock solely for acquiring common_stock except for cash in lieu of fractional shares on date a newly formed wholly owned subsidiary of parent merged with and into acquiring in a statutory merger under state law acquiring shareholders including former shareholders of target exchanged their acquiring stock solely for parent voting common_stock except for cash in lieu of fractional shares the parent merger the taxpayer has represented that the parent merger qualifies as a reorganization as described in sec_368 a a and a e iii target will merge with and into acquiring the upstream_merger pursuant to a statutory merger under the laws of state a the taxpayer has represented that the acquisition merger constitutes a statutory merger under applicable state law and if viewed independently would qualify as a reorganization as described in sec_368 a a and a e of the internal_revenue_code it is also represented that the upstream_merger will constitute a statutory merger under applicable state law and if viewed independently would qualify as a reorganization as described in sec_368 a a finally it is represented that if target were not to have merged with interim but were to have merged directly into acquiring after the parent merger in a transaction in which target shareholders received solely plr-101644-99 parent stock in exchange for their target shares except for cash in lieu of fractional shares such merger would qualify as a reorganization described in sec_368 a a and a d the taxpayer also has represented that there is no plan or intention for acquiring to merge liquidate or otherwise dispose_of any of its assets other than in the ordinary course of business the taxpayer represents that the parent merger constitutes a reverse_acquisition within the meaning of sec_1_1502-75 of the regulations and that the consolidated tax returns of the combined parent - acquiring group will be filed in accordance with the cited regulations and related provisions thereof pursuant to section dollar_figure of rev_proc 1999_1_cb_103 the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 a a by reason of sec_368 a d however the service has discretion to rule on significant sub-issues that must be resolved to determine whether a transaction qualifies under sec_368 a a accordingly based on the information submitted and the representations made and provided that i the acquisition merger the upstream_merger and the parent merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii the acquisition merger the upstream_merger and the parent merger qualify as statutory mergers under applicable state law we hold that the acquisition merger and the upstream_merger will be treated as if acquiring acquired the target assets in exchange for parent stock and acquiring’s assumption of target liabilities through a statutory merger as that term is used in sec_368 a a and sec_368 a d we express no other opinion as to whether any of the three mergers will qualify as a reorganization under sec_368 further we express no opinion as to the tax treatment of the transaction under other provisions of the code and regulations specifically the consolidated_return rules or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated plr-101644-99 pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate filiz a serbes assistant to the chief branch by
